Citation Nr: 1616962	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neurological impairment of the bilateral upper extremities.   

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a chronic sleep disability, to include sleep apnea. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for residuals of a cold weather injury to the feet. 

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis, and an undiagnosed illness. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1990 to June 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for tinnitus, residuals of a cold weather injury, sinusitis, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neurological impairment of the bilateral upper extremities, diagnosed as an essential tremor, was incurred secondary to service-connected posttraumatic stress disorder (PTSD).

2.  The Veteran does not have a bilateral hearing loss disability. 

3.  The Veteran does not have a chronic sleep disability; her sleep impairment is a manifestation of service-connected PTSD.   

CONCLUSIONS OF LAW

1.  Neurological impairment of the bilateral upper extremities, diagnosed as an essential tremor, is the result of service-connected PTSD.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Bilateral hearing loss was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

3.  A chronic sleep disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was furnished with notice letters in October and November of 2009 that were fully compliant with the provisions of 38 C.F.R. § 3.159(b) and issued prior to the appealed rating decision.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's relevant service and post-service treatment records have been obtained, and he has been afforded multiple comprehensive VA examinations in conjunction with his claims.  No further efforts are needed to ensure compliance with VA's duty to assist.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Neurological Impairment of the Upper Extremities

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  The Board finds that service connection is warranted for an essential tremor affecting the bilateral upper extremities as secondary to PTSD.  The Veteran has consistently reported experiencing shaking of her hands during panic attacks associated with service-connected PTSD.  Her VA and private health care providers identified the handshaking as occurring in connection with panic attacks and PTSD and the August 2011 VA examiner diagnosed an essential tremor and recommended that the Veteran see a mental health provider for treatment.  The Board also finds that the essential tremor is an independent chronic disability capable of service connection.  The Veteran is prescribed medication by her VA providers for treatment of the condition and it is the result of neurological impairment of the hands related to anxiety and panic attacks due to PTSD.  It is not simply a symptom associated with another disability, but an independent chronic condition that can be rated under VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Service connection for an essential tremor is therefore granted secondary to service-connected PTSD.  




Bilateral Hearing Loss and Sleep Disorder

The Veteran contends that service connection is warranted for bilateral hearing loss and a sleep disability as they were incurred due to active duty service.  After review of the complete record, the Board finds that the evidence weighs against a finding that there is a current hearing loss disability or chronic sleep disability. 

Turning first to the Veteran's claimed bilateral hearing loss, hearing loss is considered a ratable disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

It is not required that a Veteran have sufficient hearing loss during service, or even within a year of discharge, to satisfy the threshold minimum requirements of § 3.385 to be considered a ratable disability.  The record must establish, however, a current hearing loss disability (that is, at least at some point since the filing of his claim) to satisfy the requirements of this VA regulation and, in turn, have a disability that is ratable, so long as there additionally is evidence linking this current hearing loss to his service as opposed to other ("intercurrent") causes.  See Hensley.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service and post-service records do not establish a hearing loss disability for VA purposes.  The Veteran was placed on a hearing loss profile in May 1991 due to routine exposure to hazardous noise, but audiograms performed throughout active military service show normal hearing.  The Veteran's hearing was normal at the examination for separation in February 1994, and she denied any history of hearing loss on the accompanying report of medical history.  Post-service treatment records from VA and private facilities are negative for any complaints or treatment of hearing loss, and the Veteran's hearing was normal at a May 2011 VA audiological examination.  

The Veteran contends that she incurred a hearing loss disability due to noise exposure during active military service.  Lay statements can establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" in certain circumstances.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, determining whether a Veteran meets the threshold minimum requirements of 38 C.F.R. § 3.385 is based on the results of objective testing (namely, an audiogram and Maryland CNC speech discrimination), and is not the type of "simple condition" situation where lay evidence will suffice.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This determination of whether lay, versus medical, evidence is required is fact specific, so on a case-by-case basis and entirely dependent on the type of condition being claimed.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Under VA regulations, a hearing loss disability must be established with objective audiogram testing indicating hearing loss at certain quantitative levels.  The Board therefore finds that the Veteran is not competent to diagnose herself with a ratable hearing loss disability for VA compensation purposes and a chronic disability is not established. 

The Board also finds that the Veteran does not have a chronic sleep disability.  While she has complained of sleep problems throughout the claims period, the evidence establishes that her sleep complaints are not a chronic disability but rather a symptom associated with service-connected PTSD.  Private and VA treatment records show consistent complaints of fatigue, poor sleep, and insomnia associated with the Veteran's diagnosed psychiatric disorders.  No health care provider has ever diagnosed sleep apnea (or any other chronic sleep disability) and the Veteran has never been referred for a sleep study.  Instead, her treating physicians have identified chronic sleep impairment as a symptom of service-connected PTSD.  In fact, the Veteran's initial 70 percent evaluation for PTSD assigned in the January 2014 rating decision was based, in part, on chronic sleep impairment as a manifestation of the service-connected disability.  The Board has considered the Veteran's statements describing her sleeping problems as an independent chronic disability, but finds that her lay statements are outweighed by the competent medical evidence of record characterizing her sleep impairment as a manifestation and symptoms of the already service-connected PTSD.  

In sum, the Board finds that the Veteran does not have a hearing loss disability or chronic sleep disorder due to service.  The Veteran does not meet the criteria for a hearing loss disability for VA purposes, and the evidence establishes that her complaints of sleep problems are a symptom of service-connected PTSD.  
Absent proof of the existence of the disability being claimed, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.


ORDER

Entitlement to service connection for neurological impairment of the bilateral upper extremities, diagnosed as an essential tremor, is granted.   

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a chronic sleep disorder, to include sleep apnea, is denied. 


REMAND

The Board finds that a remand is necessary to further develop the record with respect to the remaining claims on appeal, to include obtaining copies of available VA and private treatment records that are not currently associated with the claims file.  Additionally, VA medical opinions and examinations are necessary to determine the nature and etiology of the disabilities still on appeal.  While the Veteran was provided a VA examination of her claimed cold weather residuals in November 2010, the claims file was not provided to the examiner.  Similarly, the May 2011 VA audiological examiner was not provided the claims file for review prior to the issuance of an opinion against the claim for service connection for tinnitus.  Although the VA examiner who conducted the August 2011 VA examination addressing the Veteran's claimed respiratory conditions did review the claims file, there is no mention made in the examination report of the Veteran's post-service private treatment for asthmatic bronchitis and rhinitis and no medical opinion was provided.  These VA examinations are therefore inadequate and new medical opinions/examinations are required by the duty assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment from the Montgomery VA Medical Center (VAMC) dated after April 8, 2015.

2.  Contact the Veteran and request that she execute an updated medical release form to authorize VA to obtain complete medical records from her private physician, Dr. Roger Glymph, and records from her 2007 hospitalization for a severe exacerbation of asthmatic bronchitis and chest soreness.  The claims file currently contains records from Dr. Glymph dating from October 2007 to August 2009, but also indicates that additional clinical records dated before and after this period may exist.  

If a valid medical release form is received, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the claims file and all efforts to obtain the records must be documented in the claims file.  If unable to obtain the records from the providers, notify the Veteran and her representative and ask that they submit the requested records.  

3.  After obtaining the VA and private records identified above and associating them with the claims file, return the claims file to the examiners who performed the November 2010 VA cold weather residuals and May 2011 VA audiological examinations.  If the examiners are not available, provide the claims file to examiners with the appropriate expertise to render the requested medical opinions. 

After reviewing the claims file, including all new VA and private records, the examiners should issue addendum medical opinions addressing the following:

a)  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's tinnitus is etiologically related to active duty, to include whether the disability is related to the Veteran's established in-service hazardous noise exposure.  

b)  Whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present residuals of a cold weather injury to the feet are etiologically related to active duty, to include the Veteran's treatment in February 1994 for foot pain due to cold overexposure and cold induced vasoconstriction.

The bases for all opinions expressed should also be provided.

4.  Provide the claims file to a VA examiner with the appropriate expertise to physically examine the Veteran and render a medical opinion addressing the etiology of the claimed sinusitis and respiratory disorder, to include allergic rhinitis.  

After physically examining the Veteran and reviewing the claims file, including all private records of treatment for sinusitis and a respiratory condition, the examiner should issue an opinion addressing the following:

a)  Whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present sinusitis is etiologically related to service, to include the Veteran's statements that she began to experience symptoms of nasal congestion and watery eyes during active duty service in Southwest Asia.

b)  Whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present respiratory disorder, to include allergic rhinitis, is etiologically related to service.  The Veteran contends that she began to experience symptoms of rhinitis and allergies during active duty service in Southwest Asia and private clinical records show that she received regular treatment for asthmatic bronchitis and rhinitis from 2007 to 2009.  

The bases for all opinions expressed should also be provided.

5.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


